Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 4/8/20 has been considered.
Drawings
The drawings filed 4/8/20 are acceptable to the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 18 sets forth “the prediction database” which lacks positive antecedent basis. Also, it is not clear how this database is related to the elements of the claimed program product.  Claims 2-12 inherent the language of claim 1 without clarification.  Claim 16, line 4 sets forth “the prediction database” which lacks positive antecedent basis. Also, it is not clear how this database is related to the elements of the claimed program product.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10,652,679. Although the claims at issue are not identical, they are not patentably distinct from each other because as seen from the body of claims 1-17 of the application contains the same features of the body of claims 1-17 of U.S. Patent No. US 10,652,679.  The only difference between the two claimed arrangements lies in the wording of the preamble of claims 1 and 13.  This rewording of a “communications management system” (set forth in the patent) and a “computer program product for a communications management system” of the application amounts to no more than obvious wording differences used to describe the same arrangement that one of ordinary skill in the art before the filing of the invention could have made especially since each of the features of claim 1, lines 1-4  and claim 13, lines 1-4 of the present application, to define the invention, are present in claim 1, lines 1-6 and claim 13, lines 1-7 of the patent.   The limitations of claims 2-12 and claims 14-17 of the application are the same as the limitations found in claims 2-12 and 14-17 of the patent.   Concerning claim 18 of the application. This claim, worded using method terminology, sets forth similar features as claimed by the operations performed by the processor of claim 13 of the patent.  This difference in wording to define the .    
    Examiner’s Comments
8. 	Other than the noted patent used in the Double Patenting Rejections, Frauenthal et al. is considered the closest to the claimed invention.
Re claim 1:  Frauenthal et al. (US 8,428,247 B2) on record is considered to be closest to the claimed invention teaches a communications management system (CMS), comprising:
a memory comprising executable instructions, and a processor configured to execute the instructions that, when executed on the processor, cause the processor to (see discussion in (column 9, line 28 – column 10, line13 discussing the use of stored instructions used by a processing arrangement for carrying out in a communications management system such as a conference system arrangement):
receive registration information(by the calling in by a participant endpoint to join a conference as discussed in column 2, lines 38-48 and column 6, lines 35-36)      related to a plurality of participant systems (PSs) that communicate audio information between themselves;
transmit a unique signal (test audio signal, column 4, lines 46-53) to each of the plurality of PSs that causes each of the plurality of PSs to produce a unique audio signal (such as an audio and possibly echo from the endpoint, figure 4);
detect an undesirable sound (US) (in the form of undesired echo including one or more parameters, column 5, lines 56-58) in a PS of the plurality of PSs responsive to the transmission of the unique signal;

repeat the transmitting, detecting, and applying according to a predefined testing criteria (testing times as discussed in column 5,lines 31-34).  Frauenthal et al. however does not teach of obviously suggest receiving a positive or negative response to the unique signal that indicates the presence or absence of the undesirable sound associated with the unique signal, storing data related to each of these responses in the predication database as set forth in claim 1 is neither taught by nor an obvious variation of the art of record.  
Re claims 13 and 18:  Frauenthal et al. (US 8,428,247 B2) on record considered to be closest to the claimed invention teaches a communications management system (CMS) and method of operation, comprising:
a memory comprising executable instructions (see discussion in (column 9, line 28 – column 10, line13 discussing the use of stored instructions used by a processing arrangement for carrying out in a communications management system such as a conference system arrangement), and a prediction database comprising prediction information (types of test signals that can be used such as monotone or voice); and
a processor (1002) configured to execute the instructions that, when executed on the processor, cause the processor to:
receive registration information (by the calling in by a participant endpoint to join a conference as discussed in column 2, lines 38-48 and column 6, lines 35-36)      related 
predict, according to a predefined likelihood threshold, that an undesirable sound (US) will be present during a conference that the PS is participating in based on the received registration information and the prediction information related to the PS (see discussion in column 6, lines 23-42 with the use of threshold values for the determination if an undesired sound in the form of an echo exists that are used in a test operation to see in the echo will be present during a conference of a participating endpoint); and responsive to a positive prediction of the US, apply a remedial action to the PS (mitigation process, column 5, lines 64-67, column 7, lines 55-60) to initiate a reduction in a likelihood that the US will be present during the conference prior to an actual detection of the US during the conference.  Frauenthal et al. (US 8,428,247 B2) however does not teach of obviously suggest the use of a historical indication of potential problems in the prediction information and to preemptively and prior to the presence of the unwanted signal apply the remedial action as set forth in claims 13 and 18. 
Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563.  The examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW L SNIEZEK/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        3/4/21